Title: To Alexander Hamilton from George Washington, 10 July 1787
From: Washington, George
To: Hamilton, Alexander



Dear Sir,
Philadelphia 10th. July 87.

I thank you for your communication of the 3d. When I refer you to the State of the Councils which prevailed at the period you left this City—and add, that they are now, if possible, in a worse train than ever; you willfind that little ground on which the hope of a good establishment can be formed. In a word, I almost dispair of seeing a favourable issue to the proceedings of the Convention, and do therefore repent having had any agency in the business.
The Men who oppose a strong & energetic government are, in my opinion, narrow minded politicians, or are under the influence of local views. The apprehension expressed by them that the people will not accede to the form proposed is the ostensible, not the real cause of the opposition—but admitting that the present sentiment is as they prognosticate, the question ought nevertheless to be, is it or is it not, the best form? If the former, recommend it, and it will assuredly obtain mauger opposition.
I am sorry you went away. I wish you were back. The crisis is equally important and alarming, and no opposition under such circumstances should discourage exertions till the signature is fixed. I will not, at this time trouble you with more than my best wishes and sincere regards.
I am Dear Sir   Yr Obedt Servt
Go: Washington
Alexr. Hamilton Esqr

 